[Cite as Credit Acceptance Corp. v. Koher, 2019-Ohio-2727.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                              CREDIT ACCEPTANCE CORP.,

                                          Plaintiff-Appellee,

                                                     v.

                                          AARON KOHER,

                                       Defendant-Appellant.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 18 BE 0040


                                  Civil Appeal from the
            Court of Belmont County, Western Division of Belmont County, Ohio
                                Case No. 17CVF00530W

                                         BEFORE:
                 Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                              JUDGMENT:
                                                Affirmed



 Atty. Yale Levy and Atty. Kathleen Smith, Levy & Associates, LLC., 4645 Executive
 Drive, Columbus, Ohio 43220, for Plaintiff-Appellee and

 Aaron Koher, PRO SE, 4236 Pine Alley, Bellaire, Ohio 43906, for Defendant-
 Appellant.
                                                                                      –2–


                                         Dated:
                                      June 28, 2019

 Donofrio, J.

       {¶1}   Defendant-appellant, Aaron Koher, appeals the Belmont County Court,
Western Division’s judgment awarding summary judgment on a breach of contract claim
in favor of plaintiff-appellee, Credit Acceptance Corporation.
       {¶2}     On January 8, 2016, appellant purchased a 2006 Ford F150 truck with
Ohio Motor Group, LLC. Appellant signed a retail installment contract with Ohio Motor
Group where he agreed to pay a total of $9,014.30 consisting of a down payment of
$800.00 and 45 monthly payments of $182.54.           In the contract, Ohio Motor Group
assigned its interest to appellee.
       {¶3}     According to appellant, two days after he purchased the truck, it became
completely inoperable. Appellant argues that the truck was defective and refused to make
any payments on the contract.        At some point, the truck was repossessed due to
appellant’s failure to make payments on the contract. On September 22, 2016, appellee
sent appellant a notice that the truck was repossessed due to appellant’s failure to make
payments.
       {¶4}     On October 27, 2016, appellee sent appellant a notice to sell the truck at
a public sale via certified mail. On November 28, 2016, appellee sent appellant a notice
of disposition of repossessed property. The notice of disposition of repossessed property
stated appellant owed a deficiency balance of $4,865.31 on the truck. Appellant made
no payments on the deficiency balance.
       {¶5}     On December 22, 2017, appellee filed this action raising a sole breach of
contract claim and sought the deficiency balance plus interest from September 21, 2016.
Appellee attached to its complaint: an affidavit from one of its employees attesting to the
amount owed, appellant’s payment history report, a copy of the retail installment contract,
a copy of the notice of repossession, a copy of the notice to sell property, and a copy of
the notice of disposition of repossessed property. Appellant was served notice of this
action by certified mail.
       {¶6}     On January 19, 2018, appellant filed what was construed to be an answer.
While the answer did not admit or deny the specific allegations in the complaint, appellant


Case No. 18 BE 0040
                                                                                       –3–


generally indicated that he disputed all of appellee’s allegations. The answer also argued
that the truck began having problems approximately one hour after leaving Ohio Motor
Group. Appellant accused Ohio Motor Group of fixing the vehicle to work for only a short
period of time in order to sell the truck.
       {¶7}      On February 12, 2018, appellee sent appellant its first set of
interrogatories, requests for production of documents, and requests for admission.
Appellee filed a notice of service of these discovery requests on February 14, 2018.
       {¶8}      On April 12, 2018, appellee filed a motion for summary judgment.
Appellee argued that it was entitled to summary judgment because appellant failed to
respond to the requests for admission and the requests were admitted by default. With
the requests for admission now admitted by default, appellee argued that there was no
genuine issue of material fact regarding its breach of contract claim. Appellee attached
to its motion a copy of its requests for admission propounded to appellant as well as the
exhibits that were attached to the complaint.
       {¶9}      On April 27, 2018, appellant filed two separate motions. The first was a
“notice to bring suit.” The second was styled as an opposition to summary judgment. In
the opposition to summary judgment, appellant generally argued that the facts of the
action were in dispute. Appellant also argued that he was not properly served notice of
this action. Appellant attached his responses to appellee’s requests for admission and
interrogatories to his opposition to summary judgment.
       {¶10}     On May 8, 2018, the trial court granted appellee’s motion for summary
judgment.      The trial court held that because appellant failed to timely respond to
appellee’s discovery requests, the requests for admission were deemed admitted and no
genuine issue of material fact existed regarding appellee’s breach of contract claim. The
trial court also held that appellant was properly served because the certified mail return
receipt was signed and appellant timely filed an answer.
       {¶11}     Appellant timely filed a notice of appeal on June 5, 2018. Appellant now
raises three assignments of error.
       {¶12}     Because appellant’s first and second assignments of error raise similar
arguments, they will be addressed together. Appellant’s first assignment of error states:




Case No. 18 BE 0040
                                                                                         –4–


               THE TRIAL COURT ABUSED ITS DISCRETION BY GRANTING
       THE MOTION FOR SUMMARY JUDGMENT ON MAY 08, 2018.

       {¶13}   Appellant’s second assignment of error states:

               THE PLAINTIFF-APPELLEE WAS NOT ENTITLED TO THE
       SUMMARY JUDGMENT.

       {¶14}   Appellant argues that he does not owe any money to appellee because:
the truck he purchased was defective, he verbally canceled the contract, and the car
dealership where he purchased the truck is being investigated for fraudulent activities.
       {¶15}   An appellate court reviews a trial court’s summary judgment decision de
novo, applying the same standard used by the trial court. Ohio Govt. Risk Mgt. Plan v.
Harrison, 115 Ohio St.3d 241, 2007-Ohio-4948, 874 N.E.2d 1155, ¶ 5. A motion for
summary judgment is properly granted if the court, upon viewing the evidence in a light
most favorable to the nonmoving party, determines that: (1) there are no genuine issues
as to any material facts; (2) the movant is entitled to judgment as a matter of law, and (3)
the evidence is such that reasonable minds can come to but one conclusion and that
conclusion is adverse to the opposing party. Civ.R. 56(C); Byrd v. Smith, 110 Ohio St.
3d 24, 2006-Ohio-3455, 850 N.E.2d 47, ¶ 10.
       {¶16}   “[T]he moving party bears the initial responsibility of informing the trial
court of the basis for the motion, and identifying those portions of the record which
demonstrate the absence of a genuine issue of fact on a material element of the
nonmoving party’s claim.” Dresher v. Burt, 75 Ohio St.3d 280, 296, 662 N.E.2d 264
(1996).   The trial court’s decision must be based upon “the pleadings, depositions,
answers to interrogatories, written admissions, affidavits, transcripts of evidence, and
written stipulations of fact, if any, timely filed in the action.” Civ.R. 56(C). The nonmoving
party has the reciprocal burden of specificity and cannot rest on the mere allegations or
denials in the pleadings. Id. at 293.
       {¶17}   In Dresher, the Ohio Supreme Court held that a party who moves for
summary judgment need not support its motion with affidavits provided that the party does
not bear the burden of proof on the issues contained in the motion. Dresher at 277.



Case No. 18 BE 0040
                                                                                       –5–


Further, there is no requirement in Civ.R. 56 that any party submit affidavits to support a
motion for summary judgment. See, e.g., Civ.R. 56(A) and (B). Id. However, there is a
requirement that a moving party, in support of a summary judgment motion, specifically
point to something in the record that comports with the evidentiary materials set forth in
Civ.R. 56(C). Id.
        {¶18}   Summary judgment is appropriate when there is no genuine issue as to
any material fact. A “material fact” depends on the substantive law of the claim being
litigated. Hoyt, Inc. v. Gordon & Assoc., Inc., 104 Ohio App.3d, 598, 603, 662 N.E.2d
1088 (8th Dist.1995), citing Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 247-248, 106
S.Ct. 2505, 91 L.Ed.2d 202 (1986).
        {¶19}   Appellee set forth a sole breach of contract claim. “In order to recover on
a claim of breach of contract, the plaintiff must prove (1) the existence of a contract, (2)
performance by the plaintiff, (3) breach by the defendant, and (4) damage or loss to the
plaintiff.” Price v. Dillon, 7th Dist. Mahoning Nos. 07-MA-75, 07-MA-76, 2008-Ohio-1178,
¶ 44.
        {¶20}   Appellee’s motion for summary judgment contained two exhibits. Exhibit
B is identified as “additional documents.” One of the documents in Exhibit B is a copy of
the retail installment contract between appellant and Ohio Motor Group. This contract
details that appellant was purchasing a Ford F150 truck for a total purchase price of
$9,014.30. The contract called for appellant to make a down payment of $800.00 and
monthly payments of $182.54. Page four of the contract states that Ohio Motor Group
assigned its interest in the contract to appellee. Finally, the contract is electronically
signed by appellant. Based on these facts, there was a valid contract between appellant
and Ohio Motor Group and appellee was immediately the successor on Ohio Motor
Group’s interest on the contract.
        {¶21}   As for the second breach of contract element, appellant’s answer in this
action indicates that he received the truck. Appellant also admitted by default that
appellee financed the purchase of the truck. Therefore, appellee and Ohio Motor Group
performed on the contract.
        {¶22}   As for the third breach of contract element, Exhibit B of appellee’s motion
for summary judgment contains an affidavit of accounting from Kristen Fountaine.



Case No. 18 BE 0040
                                                                                       –6–


Fountaine’s affidavit avers that “Defendant has failed to make one or more payments
when due.” (Fountaine Aff. ¶ 5[B]). Also part of Exhibit B is appellant’s customer payment
history report. This report indicates that appellant never made a payment on the truck.
As such, the element of appellant breaching the contract is met.
         {¶23}   As for the fourth breach of contract element, Fountaine’s affidavit also
avers that after giving credit for all payments, rebates, and set-offs, there remained due
and owing under the contract $4,865.31 plus interest from September 21, 2016.
(Fountaine Aff. ¶ 5[C]). As such, the element of loss to the plaintiff is met.
         {¶24}   Additionally, Exhibit A of appellee’s motion for summary judgment is a
copy of the requests for admission appellant failed to timely answer. As appellant failed
to timely respond, the trial court held that they were admitted by default. These default
admissions show: appellant had a contract for the purchase of the truck with Ohio Motor
Group, appellant’s purchase was financed by appellee, appellant breached the terms of
the contract, and appellant owes $4,865.31. Appellant never filed a motion to amend or
withdraw his default admissions.      Based on the above, appellee put forth sufficient
evidence to establish that it was entitled to summary judgment on its breach of contract
claim.
         {¶25}   With appellee’s burden satisfied, appellant had a reciprocal burden to
submit evidence which would create a genuine issue of material fact.
         {¶26}   Appellant’s opposition to summary judgment only argued that “[t]he facts
in this case are now and have always been in dispute.” It did not state with any specificity
exactly what facts were in dispute. It also had no accompanying exhibits or affidavits
supporting appellant’s argument that the facts were in dispute. Appellant did attach his
responses to appellee’s interrogatories and requests for admission but, as previously
explained, they were untimely and the requests for admission were deemed admitted by
default. Moreover, self-serving responses to interrogatories, absent further evidentiary
support, do not create a genuine issue of material fact. White v. Sears, Roebuck & Co.,
10th Dist. Franklin No. 10AP-294, 2011-Ohio-204, ¶ 8-10.
         {¶27} Appellant’s brief in this appeal also argues that summary judgment was
improper because Ohio Motor Group was potentially engaged in fraudulent business
practices. Appellant argues that this is evidenced by the fact that the car dealership where



Case No. 18 BE 0040
                                                                                          –7–


he purchased the truck is now vacant. But appellant did not submit any evidence that
would indicate Ohio Motor Group engaged in fraudulent business practices and relies
only on his assertions. A party’s unsupported and self-serving assertions are insufficient
to overcome a properly supported motion for summary judgment. Nolan v. Hinzey, 7th
Dist. Belmont Nos. 15 BE 0047, 15 BE 0048, 2016-Ohio-4657, ¶ 56 quoting Telecom
Acquisition Corp. I v. Lucis Ents., Inc., 8th Dist. Cuyahoga No. 102119, 2016-Ohio-1466.
Because appellant did not meet his reciprocal summary judgment burden, the award of
summary judgment in appellee’s favor was proper.
       {¶28}     Accordingly, appellant’s first and second assignments of lack merit and
are overruled.
       {¶29}     Appellant’s third assignment of error states:

                 THE APPELLEE DID NOT GIVE PROPER SERVICE TO THE
       APPELLANT.

       {¶30}     Appellant argues that he did not receive proper notice of this action.
       {¶31}     Due process requires that service of process be accomplished in a manner
“reasonably calculated, under all the circumstances, to apprise [interested parties] of the
pendency of the action.” Samson Sales, Inc. v. Honeywell, Inc., 66 Ohio St.2d 290, 293,
421 N.E.2d 522 (1981).
       {¶32} Service of process must comply with Civ.R. 4.1 through 4.6. The plaintiff
bears the burden of achieving proper service on the defendant. Draghin v. Issa, 8th Dist.
Cuyahoga No. 98890, 2013-Ohio-1898, ¶ 21. There is a rebuttable presumption of proper
service when the civil rules governing service are followed. Id. at ¶ 10.
       {¶33}     Appellant’s opposition to summary judgment and brief in this appeal only
argue that he never received service. The methods of service are governed by Civ.R.
4.1. Pursuant to Civ.R. 4.1(A)(1)(a), service may be made via U.S. certified mail
evidenced by a return receipt signed by any person.
       {¶34}     The record shows that the summons and complaint were sent to appellant
via U.S. certified mail to 41381 Brown Road in Bethesda, Ohio. This is the address listed
for appellant on the contract at issue. The return receipt shows that the service was
signed for by a person.


Case No. 18 BE 0040
                                                                                      –8–


       {¶35}   Moreover, appellant timely filed what was construed to be an answer to
the complaint. Appellant’s answer cited the correct trial court case number for this action
(17CVF00530W) and raised general denials to all of the complaint’s allegations. As for
appellant’s opposition to summary judgment, it has no evidence to rebut the presumption
that he was properly served notice of this action. Based on the above, appellant was
properly served notice of this action.
       {¶36}   Accordingly, appellant’s third assignment of error lacks merit and is
overruled.
       {¶37}   For the reasons stated above, the trial court’s judgment is hereby affirmed.




Waite, P. J., concurs.
D’Apolito, J., concurs.




Case No. 18 BE 0040
[Cite as Credit Acceptance Corp. v. Koher, 2019-Ohio-2727.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Belmont County Court, Western Division of Belmont County, Ohio, is affirmed.
 Costs to be taxed against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.